12/16/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0399


                                      DA 20-0399
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                            ORDER

 WILLARD DEAN McCAULOU,

              Defendant and Appellant.
                                _________________

       Appellant Willard Dean McCaulou, by counsel, has filed a motion for extension of
time within which to file his opening brief. Good cause appearing,
       IT IS HEREBY ORDERED that Appellant has until January 10, 2022, within which
to file the opening brief.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                December 16 2021